DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being described by Clifton et al (US 2017/0062009). 
For claim 6, Clifton et al teach an electronic device comprising: 
a processor (e.g. figure 16, “processor 1604”); and 
a memory configured to store at least one instruction executable by the processor, wherein the at least one instruction, when executed by the processor, causes the processor (e.g. paragraphs 62-63, “processor control (e.g. computer system 1600)…)…software system…”) to perform a method comprising: 
acquiring a profile of a video template (e.g. paragraph 22: “template-based approach for digital video creation…”), the profile being configured to describe one or more reference materials of the video template and an animated special effect corresponding to each of the one or more reference materials (e.g. paragraph 26, “a scene specification includes a scene graph. The scene graph represent, for example, the objects in the scene, their draw-able geometry and material properties (e.g., color, shading, etc.), spatial groupings of the objects, settings of the position of the objects, animations of the objects…some objects represented in the scene graph may be automatically replaced during the rendering phase with a media element…Such objects are referred herein as ‘media element placeholders’ or just ‘placeholder’.”); 
acquiring the one or more reference materials based on the profile (e.g. paragraph 100, “placeholder”); 
acquiring a target material (e.g. paragraph 100: “…replaces each placeholder 212 of the corresponding scene specification 412 with media element that fills the corresponding slot 312 of the corresponding storyboard block 144”); 
media element that fills the corresponding slot 312 of the corresponding storyboard block 144”); and 
rendering the replaced reference material based on the profile to generate a target video with the animated special effect (e.g. paragraph 100: “…the server builder tool 418 invokes the full rendering engine 422 to render the target digital video based on the configured scene specification 142”), 
wherein the animated special effect corresponding to the replaced reference material is consistent with the animated special effect corresponding to the reference material before being replaced (e.g. figures 9-10 shows media elements 905 and 1005 are consistent with each other”, also paragraph 100: “…the server builder tool 418 invokes the full rendering engine 422 to render the target digital video based on the configured scene specification 142”), and the animated special effect refers to transformation processes and display effects of the one or more reference materials (For example, figures 9-10, the process of transforming 905 into 1005 or a process as shown in figure 15). 
	Claim 1 is also rejected for the same reasons as discussed in claim 6 above. 
	Claim 11 is also rejected for the same reasons as discussed in claim 6 above, wherein paragraphs 62-63, “processor control (e.g. computer system 1600)…)…software system…”), figure 16, “processor 1604”). 

	Claims 7 and 12 are rejected for the same reasons as discussed in claim 2 above.
	For claim 3, Clifton et al teach rendering the replaced reference material based on the profile comprises: rendering the replaced reference material in a reference order based on the profile (e.g. paragraph 80: “the current playback order of these scenes”). 
	Claims 8 and 13 are rejected for the same reasons as discussed in claim 3 above. 
	For claim 4, Clifton et al teach wherein each of the at least one replaced -2-Application No.: 17/035445 Filing Date:September 28, 2020 reference material corresponds to a time point in a timeline of the video template, and before rendering the replaced reference material in the reference order, the method further comprises: determining the reference order based on an order of 
	Claims 9 and 14 are rejected for the same reasons as discussed in claim 4 above. 
	For claims 5, 10 and 15, Clifton et al teach rendering the replaced reference material in the reference order based on the profile comprises: calling an open graphics library based on the profile, the open graphics library comprising a plurality of reference functions; calling a reference function provided by the open graphics library in the reference order; and executing the called reference function to restore the animated special effect on the replaced reference material (e.g. figure 15 shows the order of each functional blocks from 1500 to 1511, paragraph 63 disclose “server”: the server should have the functions as shown in figure 15. paragraph 66 disclose “Graphical user interface 410 may include the storyboard interface of the digital video builder”; also figures 9-10 shows media elements 905 and 1005 are consistent with each other”, also paragraph 100: “…the server builder tool 418 invokes the full rendering engine 422 to render the target digital video based on the configured scene specification 142”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clifton et al, as applied to claims 1-15 above, and further in view of Sako et al (US 2014/0112534). 
For claim 16, Clifton et al do not further disclose displaying, after acquiring the one or more reference materials based on the profile, names of the animated special effects corresponding to each of the one or more reference materials. Sako et al teach displaying, after acquiring the one or more reference materials based on the profile, names of the animated special effects corresponding to each of the one or more reference materials (e.g. figure 5, nation A, female, and adult). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sako et al into the teaching of Clifton et al to covert a face image to protect privacy of a person without causing a feeling of discomfort (e.g. paragraph 6, Sako et al). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484